DocuSign Envelope ID: 256996CC-2BE8-4440-9C25-54EC12980524

 

10.27

FIFTH AMENDMENT TO LEASE AGREEMENT

This Fifth Amendment to Lease Agreement (this “Amendment”) is between University
Research Park, Incorporated, a Wisconsin nonstock corporation (“Landlord”) and
Arrowhead Madison Inc., a Delaware corporation (“Tenant”) and is dated as of May
14, 2020.

RECITALS

A.Landlord and Tenant are parties to that certain Lease Agreement dated as of
January 8, 2016, as amended by that certain First Amendment to Lease Agreement
dated October 22, 2018, that certain Second Amendment to Lease Agreement dated
January 10, 2019, that certain Third Amendment to Lease Agreement dated January
11, 2019 and that certain Fourth Amendment to Lease Agreement dated September
19,2019 (collectively, the “Original Lease”). The Original Lease and this
Amendment are together referred to herein as the “Lease.”

B.Pursuant to the Original Lease, Tenant leases from Landlord approximately
63,662 rentable square feet located at 502 South Rosa Road, Madison, Wisconsin
(the “502 Building”), an additional2,971 rentable square feet in the 502
Building and approximately 7,558 rentable square feet located at 504 South Rosa
Road, Madison, Wisconsin (the “504 Building”), each as more particularly defined
in the Original Lease (the “Leased Premises”).

C.Landlord and Tenant wish to amend the Lease to expand the Leased Premises,
extend the term and make certain other adjustments as more particularly set
forth in this Amendment.

AGREEMENTS

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.Defined Terms. Terms that are not defined in this Amendment but are defined in
the Original Lease have the meanings given in the Original Lease.

2.Amendment of Lease. The Original Lease is hereby amended as follows:

a.Third Expansion Premises. Subject to the provisions of this Amendment,
effective as of the day following the date that the Third Expansion Premises
(defined below) is vacated by both Nimble Therapeutics, Inc. or its affiliate
(“Nimble”) and Roche Nimblegen, Inc. or its affiliate (“Roche”) as more
particularly described in Section 2.b. below and delivered to Tenant in the
condition described in Section 2.c. below (the “Third Expansion Premises
Commencement Date”), the Leased Premises shall be expanded to include the 25,965
rentable square feet of space located at 500 South Rosa Road, Madison, Wisconsin
(the “500 Building”) depicted on Exhibit A attached hereto (the “Third Expansion
Premises”). Following the Third Expansion Premises Commencement Date, the Leased
Premises shall include a total of 100,156 rentable square feet. The 500
Building, 502 Building and 504 Building are collectively referred to hereinafter
as the “Buildings.” Beginning July 1, 2020, Tenant and its employees,
contractors and agents shall, upon reasonable prior written notice (but in no
event less than 24 hours’ prior written notice) be provided with reasonable
access to the Third Expansion Premises during business hours in order to
evaluate the space and plan for the Tenant Improvements provided that such right
is exercised (i) in a manner so as to not interfere with the business operations
of Nimble, Roche or any other occupant of the 500 Building and (ii) in
compliance with any security, confidentiality or other reasonable protocols
established by Landlord, Nimble or Roche (the “Early Access”). Early Access to
that portion of the Third Expansion Premises occupied by Nimble and/or Roche may
reasonably be withheld from time to time based upon the reasonable requirements
of Nimble and/or Roche. Tenant’s Early Access shall not exceed twenty (20)
cumulative (in total; not consecutive) hours in space actually occupied by
Nimble and/or Roche. For the avoidance of doubt, that portion of the Third
Expansion Premises which is not occupied by Nimble or Roche shall not be subject
to the time limitation set forth in the immediately preceding sentence.

1

43149540v7

--------------------------------------------------------------------------------

DocuSign Envelope ID: 256996CC-2BE8-4440-9C25-54EC12980524

 

b.Existing Tenants. The Third Expansion Premises is currently occupied by Nimble
pursuant to a short term lease expiring September 30, 2020 and by Roche pursuant
to a lease expiring June 30, 2020. In the event that the Third Expansion
Premises is not vacated by Nimble or Roche on or before October I, 2020,
Landlord agrees to, at Landlord’s expense, take commercially reasonable steps to
cause Roche and/or Nimble, as applicable, to vacate the space promptly,
including, without limitation, delivering any statutorily required notices,
filing an eviction action and diligently prosecuting the same to completion as
permitted by applicable law, if necessary. In the event of a hold over by Nimble
beyond October 1, 2020, as Tenant’s sole remedy as a result of such delay,
Tenant shall be entitled to a delivery delay penalty from Landlord in the amount
of $27,334 per month, prorated on a daily basis for each day on or after October
I, 2020 in which the Third Expansion Premises is not delivered to Tenant by
Landlord in the condition required in this Amendment. Landlord represents and
warrants that the base rent payable by Nimble pursuant to its short term lease
is $13,667 per month. Further, in the event of a hold over by Roche or any other
third party other than Nimble beyond October 1, 2020, as Tenant’s sole remedy as
a result of such delay, Tenant shall be entitled to any holdover damages
(including any base rent owed and any holdover penalties) actually paid by Roche
or such third party other than Nimble to Landlord for the period beyond October
1, 2020, less Landlord’s cost of collection and expressly excluding additional
rent (which has a meaning consistent with how that term is defined in Section
2.2 of the Lease) for such period, and Landlord shall take commercially
reasonable steps to collect any holdover damages (including any base rent owed
and any holdover penalties) or other amounts from Roche or such third party
other than Nimble that may be due.

c.Third Expansion Premises Condition. Subject to vacation of the Third Expansion
Premises in broom clean condition and removal of all personal property
therefrom, Tenant accepts the Third Expansion Premises in as-is, where-is
condition and acknowledges that Landlord has not made any representation or
warranty related thereto and Landlord shall not be required to construct, modify
or otherwise improve the Third Expansion Premises in any manner except as
explicitly set forth in Landlord’s Work to be completed following the Third
Expansion Premises Commencement Date in accordance with Exhibit B attached
hereto.

d.Term. The Term for the entire Leased Premises (including, without limitation,
the Third Expansion Premises, following the Third Expansion Premises
Commencement Date) is hereby extended through and shall expire at midnight on
September 30, 2031. Section 1.3 of the Original Lease remains that Tenant is
required to give Landlord written notice of its intention to exercise its option
to extend the Term no later than twelve (12) months prior to the expiration of
the Term, as the same is extended, and Tenant has two (2) options to extend the
term of the Lease for five (5) years each beyond the expiration of the Term
during which Base Rent shall increase 2.5% annually.

e.Base Rent. Effective as of the Third Expansion Premises Commencement Date,
Tenant shall pay Base Rent for the entire Leased Premises as set forth in
Exhibit C attached hereto. As set forth in Exhibit C and so long as Tenant is
not in default beyond any applicable cure period, Base Rent and Additional Rent
(totaling approximately $57,534.11 per month) related to the Third Expansion
Premises shall be conditionally abated for the period beginning on the Third
Expansion Premises Commencement Date and extending through the earlier of the
following (the “Rent Abatement Period”) (i) Tenant’s use of the Third Expansion
Premises for the operation of its business or (ii) the date that is eight (8)
months following the Third Expansion Premises Commencement Date (without regard
to the status of Tenant’s Improvements). In the event of Tenant’s default beyond
any applicable cure period, the unamortized amount of abated rent shall become
immediately due and payable.

f.Tenant’s Proportionate Share. Effective as of the Third Expansion Premises
Commencement Date, Tenant’s Proportionate Share of the Buildings shall be
increased to 70.18% (100,156 square feet of Leased Premises divided by 142,714
square feet in the Buildings). Tenant shall thereafter in accordance with
Section 2.2 of the Original Lease pay, as additional rent, Tenant’s
Proportionate Share of all amounts set forth in the Lease, including, without
limitation, Real Estate Taxes, Common Area/Operating Expenses and Landlord’s
insurance and utilities based thereon. In the event that Tenant occupies the
entire leasable premises in any one or more of the Buildings, Landlord may
allocate all of the foregoing costs related to such Buildings to Tenant in which
case (i) Tenant’s Proportionate Share would only apply to those Building(s)
which are partially occupied by Tenant and (ii) Tenant’s Proportionate Share
would instead be calculated based on Tenant’s percentage share of a multi-tenant
Building. Notwithstanding the foregoing and anything to the contrary in the
Original Lease: (i) for the eighteen (18) month period beginning on the Third
Expansion Premises Commencement Date, Common Area costs related to the 500
Building shall not include any capital expenditure (as determined pursuant to
generally accepted accounting principles consistently applied (“GAAP”)) related
to the repair or replacement of the roof, building structure or building
envelope (provided, however, that Tenant shall be responsible for any damage to
the extent arising from or related to work

2

43149540v7

--------------------------------------------------------------------------------

DocuSign Envelope ID: 256996CC-2BE8-4440-9C25-54EC12980524

 

performed by or at the direction of Tenant); and (ii) following such eighteen
(18) month period, such capital expenditures may be included in Common Area
costs when amortized over such item’s useful life in accordance with GAAP
subject, however, to the limitations and exclusions on Tenant’s obligations for
payment of Common Area/Operating Expenses set forth in Lease (including, but not
limited to, as set forth in Exhibit E to the Original Lease).

g.Security Deposit. On the date hereof, Tenant shall deposit an additional
$57,534.11 with Landlord bringing the total Security Deposit to $199,183.62.

h.Utilities. Commencing on the Third Expansion Premises Commencement Date,
Tenant shall pay all utilities for the Third Expansion Premises (and the
remainder of the Leased Premises).

i.Tenant Improvements. Promptly following the Third Expansion Premises
Commencement Date, Tenant shall in a diligent, good and workmanlike manner in
accordance with plans to be approved by Landlord and in compliance with all
applicable federal, state and local laws, rules, regulations and ordinances,
improve the Third Expansion Premises pursuant to the process as described on
Exhibit D attached hereto (collectively, “Tenant Improvements”). Section 1.6 in
the Original Lease shall not apply to construction of the Tenant Improvements,
which shall be governed solely by this Amendment.

j.Temporary Area. Beginning on the date hereof and continuing during the Rent
Abatement Period, Landlord will provide Tenant with up to 3,000 square feet of
land area behind the Buildings in its as-is condition to enable Tenant, at
Tenant’s sole expense, to place trailers for temporary office, laboratory and/or
commercial space (the “Temporary Space”). The exact location of the Temporary
Space will be determined by the parties in good faith, provided that it shall
not restrict access to the loading dock or otherwise interfere with the use of
the 500 Building. All utilities and other expenses attributable to the Temporary
Space shall be paid by Tenant. No later than the expiration of the Rent
Abatement Period, Tenant shall remove all temporary trailers and other
improvements installed pursuant to this section and restore the area to its
prior condition or as close thereto as reasonably possible, including, without
limitation repairing damage to asphalt and landscaping. In the event that Tenant
does not timely remove the temporary trailers and other improvements and repair
any damage as set forth in the immediately preceding sentence, Landlord shall
notify Tenant of the failure and if Tenant does not thereafter comply with its
obligation in the preceding sentence within fifteen (15) days, Landlord may
thereafter complete the same and Landlord’s costs shall be reimbursed by Tenant
as set forth in Section3.1 of the Lease.

k.Generator at 502 Building. Section 5 of the Second Amendment to Lease is
hereby deleted in its entirety. Section 10.20 of the Lease is amended by adding
the following at the end of the section:

Landlord purchased a new generator to serve the property located at 504 Rosa
Road and then dedicated the current generator exclusively to the Leased Premises
and Expansion Premises for Tenant. Prior to the expiration of the Rent Abatement
Period, Tenant shall pay to Landlord a one-time generator fee equal to
$53,000.00, which amount may be paid from the TI Allowance.

l.Generator at 500 Building. To the extent that Roche and/or Nimble abandons its
generator serving the 500 Building, Landlord will quit claim Landlord’s interest
in such generator to Tenant, without representation or warranty of any kind,
following which Landlord shall have no obligation to maintain, repair or replace
the same and the generator shall be treated as part of Tenant’s Improvements, to
be maintained, repaired, replaced and/or removed by Tenant. In the event that
Roche and/or Nimble abandons its generator as set forth in the immediately
preceding sentence, Landlord will use reasonable efforts to obtain and provide
to Tenant historic preventative maintenance logs and reports regarding the
generator.

m.Common Areas/Parking. Without limiting Section 5.1 of the Original Lease,
Tenant acknowledges that Landlord reserves the right to increase, decrease,
alter, add to or eliminate the Common Area or portions thereof and to construct
improvements thereon, including the designation by Landlord of parking spaces or
other Common Areas for the exclusive use by one or more tenant, occupant or
user; provided, however, that reasonable access to and use of the Leased
Premises is provided and Landlord uses reasonable measures to minimize
disruption or interruption to the conduct of Tenant’s business operations at the
Leased Premises. Landlord further reserves the right to implement a district
parking management program which would assign employee parking to new locations
or structures within reasonable walking distance to the Buildings, which program
Tenant shall implement and abide by, provided, however, that any such program
would not (i) reduce the overall parking available to Tenant or (ii) increase
the Rent payable by Tenant, without Tenant’s written consent which may be
withheld in Tenant’s sole discretion.

3

43149540v7

--------------------------------------------------------------------------------

DocuSign Envelope ID: 256996CC-2BE8-4440-9C25-54EC12980524

 

n.Installation, Repair and Maintenance. Sections 3.1 and 3.2 of the Original
Lease are amended and restated in their entirety as follows (but remain subject
to Landlord’s obligations under this Fifth Amendment including but not limited
to Landlord’s obligation to complete Landlord’s Work in accordance with Exhibit
B):

“3.1. Maintenance by Tenant. Tenant shall at all times keep the Leased Premises
and all partitions, doors, fixtures, equipment and appurtenances thereof
(including but not limited to electrical, lighting, HVAC and plumbing equipment,
lines and equipment or systems servicing only the Leased Premises), all Tenant
Improvements and other alterations made by Tenant and those items set forth on
Schedule 3.1 attached hereto in good order, condition and repair, reasonable
wear and tear excepted. Tenant shall provide Landlord with evidence at such
times as set forth on Schedule 3.1 and at such other times as may be reasonably
requested by Landlord, including to the extent applicable, service contracts,
invoices, payment records, preventative maintenance logs and reports and other
records reasonably requested by Landlord, to evidence that Tenant is timely
performing its obligations in a good and workmanlike manner. Landlord shall be
provided with reasonable access to the Leased Premises from time to time to
verify Tenant’s compliance with the maintenance, repair and replacement
obligations. If Tenant refuses or neglects to repair as required hereunder and
to the reasonable satisfaction of Landlord as soon as reasonably possible after
written demand, Landlord may access the Leased Premises and may make such
repairs without liability to Tenant for any loss or damage that may accrue to
Tenant’s property or to Tenant’s business by reason thereof and upon completion
thereof, Tenant shall pay Landlord’s costs for making such repairs plus twenty
percent (20%) for overhead, upon presentation of a bill therefore, as additional
rent. When used in this section, the term “repairs” shall include replacements
and renewals when necessary and all such repairs shall be equal in quality and
class of original work. For the avoidance of doubt, all repairs to be completed
and paid for by Tenant as set forth above and in Schedule 3.1 will not be
included in Common Area costs pursuant to Section 5.5.

3.2. Maintenance by Landlord. Landlord shall keep the foundation, exterior and
structural portions of exterior walls, roof, all other structural members of the
Leased Premises and all Common Areas, including any electrical, HVAC and
plumbing lines and equipment not exclusively servicing the Leased Premises (all
of which shall be considered as part of Common Areas and included as a Common
Area charge pursuant to Section 5.5) in good repair and shall have access to the
Leased Premises for such purpose, but Landlord shall not be required to make any
such repairs which become necessary or desirable by reason of the negligence of
Tenant, its agents, servants, employees or customers or to the extent related to
Tenant Improvements or other alterations.”

3.Force Majeure. The first sentence of Section 10.17 of the Original Lease is
amended to clarify that force majeure shall include a pandemic, public health
crisis or other health-related events that cause any government or health agency
to declare a public health emergency, quarantine, travel restrictions or
limitations on public gatherings or that cause governmental agencies or
businesses to close or adopt restrictive practices in the area in which the
Premises is located that materially interfere with the ability of a party to
perform a particular obligation pursuant to the Lease.

4.Additional Expansion Opportunities (500 Building). Subject to any and all
necessary approvals, licensing, permitting, and an agreement to cost allocation
and rental rates, Tenant and Landlord verbally agreed that they will jointly
pursue the construction of approximately 3,700 square feet on the east side of
the 500 Building, generally as shown herein in Exhibit E. Upon execution of this
Fifth Lease Amendment, the Parties shall use commercially reasonable efforts,
act in a commercially reasonable manner and negotiate in good faith to reach an
agreement in the form of a new amendment to the Lease regarding the construction
and lease of this additional space to Tenant, with the mutual understanding that
Tenant desires to have such additional square footage constructed promptly.

4

43149540v7

--------------------------------------------------------------------------------

DocuSign Envelope ID: 256996CC-2BE8-4440-9C25-54EC12980524

 

5.Additional Expansion Opportunities (University Research Park). In the event
Tenant seeks additional space, including in accordance with Landlord’s long-term
expansion plan, Tenant may notify Landlord of its requirements (including
programmatic requirements and timetable). Landlord and Tenant may negotiate for
additional space subject to a separate and mutually agreeable lease or
amendment. At Tenant’s request (including programmatic requirements and
timetable), Landlord will provide Tenant with a proposal to construct additional
contiguous space to the Leased Premises or an alternate location determined by
Landlord. Such proposal will include construction of the exterior structure,
façade, walls, structural support and roof and will be based on conditions at
the time of the proposal, including market rents, current and projected interest
rates, construction costs, the expansion size, availability/site control of
nearby land, the required parking solution and the long term value of the
expansion to Landlord.

6.Effect. Except as amended by this Amendment, all of the terms, covenants,
conditions, provisions, and agreements of the Original Lease remain in full
force and effect. The provisions of this Amendment supersede and control over
any conflicting provisions in the Original Lease.

7.Estoppel. Tenant and Landlord hereby represent and warrant that, as of the
date hereof (to the best of their actual knowledge with respect to items (b) and
(c)), (a) the Lease is in full force and effect and has not been modified or
amended, except as set forth herein, (b) neither Tenant nor Landlord is in
default under the Lease nor does Tenant or Landlord have any knowledge of any
event which with the giving of notice and passage of time would result in a
default, and (c) Landlord and Tenant have performed all obligations on each of
their respective parts under the Lease, and neither Party has any claims against
the other Party, including any claims of offset against any rent or other sums
payable by Tenant under the Lease. Without limiting the forgoing, Tenant hereby
consents and waives and rights or claims against Landlord related to Nimble or
Roche’s occupancy of the Third Expansion Premises as set forth above.

8.Miscellaneous. This Amendment and the Original Lease embodies the entire
agreement between the patties as to its subject matter and supersedes any prior
agreements with respect thereto. There are no agreements or understandings
between the parties with respect to the subject matter of this Amendment not set
forth in this Amendment or the Original Lease. This Amendment cannot be modified
except by a writing signed by both parties.

9.Signing and Delivery. This Amendment will be effective only when both Landlord
and Tenant have signed and delivered it. Landlord’s submission of an unsigned
copy this Amendment to Tenant for evaluation, negotiation, or signature by
Tenant will not constitute signature of this Amendment by Landlord or otherwise
bind Landlord, regardless of whether the cover letter or email transmitting that
copy of this Amendment is signed or contains words of approval. This Amendment
may be signed in counterparts and, when counterparts of this Amendment have been
signed and delivered by the required parties as provided in this section, this
Amendment will be fully binding and effective, just as if both of the parties
had signed and delivered a single counterpart of this Amendment. Any counterpart
transmitted by facsimile or email shall, in all cases, be deemed an original
signature.

[signature page follows]

 

5

43149540v7

--------------------------------------------------------------------------------

DocuSign Envelope ID: 256996CC-2BE8-4440-9C25-54EC12980524

 

IN WITNESS WHEREOF, this Fifth Amendment to Lease is signed by the pmties as of
the date set fmth above.

Landlord:

 

[gt1e50hnuuzf000001.jpg]

 

Tenant:

 

[gt1e50hnuuzf000002.jpg]

 

The undersigned Guarantor consents to the terms of this Fifth Amendment to Lease
Agreement and agrees that except as limited by the First Amendment to Lease
Agreement dated October 22, 2018, the Guaranty Agreement dated January 8, 2016
remains in full force and effect, including with respect to Tenant’s obligations
pursuant to this Fifth Amendment to Lease Agreement.

 

[gt1e50hnuuzf000003.jpg]

 

43149540v7

--------------------------------------------------------------------------------

DocuSign Envelope ID: 256996CC-2BE8-4440-9C25-54EC12980524

 

Exhibit C

 

 

Lease

Period

 

Total Base

Rent/Monthly

Original Premises

 

Total Base

Rent/Monthly First

And Second

Expansion

Premises

 

 

Third
Expansion Premises**

 

Total Base

Rent/Monthly

Third

Expansion

Premises

(-) Monthly
Rent

Concession

Third

Expansion

Premises (up

to 8 initial

months)***

 

Total Base

Rent/Monthly

Combined

Premises

 

97,185 RSF

chargeable*

58,023 RSF

25,965 RSF**

 

13,197 RSF
chargeable*

 

 

10/1/19 - 9/30/20

$83,311.36

$18,002.92

 

 

 

$101,314.28

10/1/20 - 9/30/21

$85,390.52

$18,452.99

$21.75

$47,061.56

($57,534.11)

$93,370.96

10/1/21 - 9/30/22

$87,518.03

$18,914.31

$22.29

$48,238.10

$0.00

$154,670.44

10/1/22 - 9/30/23

$89,693.89

$19,387.17

$22.85

$49,444.05

$0.00

$158,525.11

10/1/23 - 9/30/24

$91,918.10

$19,871.85

$23.42

$50,680.16

$0.00

$162,470.11

10/1/24 - 9/30/25

$94,239.02

$20,368.65

$24.01

$51,947.16

$0.00

$166,554.83

10/1/25 - 9/30/26

$96,608.30

$20,877.86

$24.61

$53,245.84

$0.00

$170,732.00

10/1/26 - 9/30/27

$99,025.92

$21,399.81

$25.22

$54,576.98

$0.00

$175,002.71

10/1/27 - 9/30/28

$101,491.90

$21,934.81

$25.85

$55,941.41

$0.00

$179,368.12

10/1/28 - 9/30/29

$104,006.23

$22,483.18

$26.50

$57,339.94

$0.00

$183,829.35

10/1/29 - 9/30/30

$106,606.39

$23,045.26

$27.16

$58,773.44

$1.00

$188,426.09

10/1/30 - 9/30/31

$109,271.55

$23,621.39

$27.84

$60,242.78

$2.00

$193,137.72

Optional Extension #1 (5
years)

10/1/31 - 9/30/32

$112,003.33

$24,211.93

$28.54

$61,748.85

$0.00

$197,964.11

10/1/32 - 9/30/33

$114,803.42

$24,817.22

$29.25

$63,292.57

$0.00

$202,913.21

10/1/33 - 9/30/34

$117,673.50

$25,437.65

$29.98

$64,874.88

$0.00

$207,986.04

10/1/34 - 9/30/35

$120,615.34

$26,073.60

$30.73

$66,496.76

$0.00

$213,185.69

10/1/35 - 9/30/36

$123,630.72

$26,725.44

$ 31.50

$68,159.17

$0.00

$218,515.33

Optional Extension #2 (5
years)

10/1/36 - 9/30/37

$126,721.49

$27,393.57

$32.29

$69,863.15

$0.00

$223,978.22

10/1/37 - 9/30/38

$129,889.53

$28,078.41

$33.10

$71,609.73

$0.00

$229,577.67

10/1/38 - 9/30/39

$133,136.77

$28,780.37

$33.92

$73,399.98

$0.00

$235,317.11

10/1/39 - 9/30/40

$136,465.19

$29,499.88

$34.77

$75,234.98

$0.00

$241,200.04

10/1/40 - 9/30/41

$139,876.82

$30,237.38

$35.64

$77,115.85

$0.00

$247,230.04

 

* Per the Fourth Lease Amendment, 2,971 RSF (i.e., the Second Expansion Premises
or chemical storage expansion area) is included for calculating Tenant’s
proportionate share but not included for base rent calculations.

** Base & Add I Rent is owed upon Third Expansion Rent Commencement Date, but
offset by Rent Concession

*** See lease for details of 8 month rent concession; commencing upon
delivery/rent commencement

 

 